                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                            4:18CR3065
     vs.

ABDIKADIR MIJI and NAIMA HAJI,                            ORDER

                 Defendants.

     IT IS ORDERED:

     1)    Defendant Abdikadir Miji’s unopposed motion to continue the status
           conference, (Filing No. 29), is granted.

     2)    As to both defendants, a telephonic status conference will be held
           before the undersigned magistrate judge at 9:00 a.m. on November
           15, 2018 by telephone. All participants shall use the conferencing
           information provided by the court, (see Filing No. 13), to participate
           in the call to discuss case progression and a potential trial setting.
           Defendant, defense counsel, and counsel for the government shall
           be present at the conference.

     3)    As to both defendant’s, the court finds that the time between
           today’s date and November 15, 2018 is excluded in any computation
           of time under the Speedy Trial Act because this case remains
           “unusual and complex,” and is exempted from the time restrictions of
           that Act, 18 U.S.C. 3161(h)(7)(B)(ii). Failing to timely object to this
           order as provided under this court’s local rules will be deemed a
           waiver of any right to later claim the time should not have been
           excluded under the Speedy Trial Act.

     October 15, 2018.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
